Citation Nr: 1513692	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecologic disorder, to include polycystic ovarian syndrome.  

2.  Entitlement to an initial rating higher than 60 percent for chronic fatigue syndrome with fibromyalgia, including tension-type headaches.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to February 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2009, March 2010, and August 2010 rating decisions of the Winston-Salem, Regional Office (RO) of the Department of Veterans Affairs (VA).

A September 2009 entry in the Notes tab of the electronic record reflects that jurisdiction of the case was transferred to the RO in Winston-Salem due to the Veteran's employment status with VA in West Virginia.  

A September 2009 rating decision reflects service connection was granted for chronic fatigue syndrome with myalgia and arthralgia and an initial noncompensable rating was assigned.  Service connection for fibromyalgia was denied.  

The Veteran filed a notice of disagreement (NOD) with the September 2009 decision later that same month.  She maintained that because myalgia/ arthralgia and headaches were caused by chronic fatigue syndrome, separate ratings were warranted.  She also disagreed with the denial of service connection for fibromyalgia.  

In a March 2013 rating decision, service connection was granted for posttraumatic stress disorder (PTSD) with depression.  This represents a full grant of the benefit sought with respect to that issue.  

In the March 2013 statement of the case (SOC), service connection was granted for fibromyalgia associated with service-connected chronic fatigue syndrome.  This represents a full grant with respect to the issue of service connection for fibromyalgia.  

The March 2013 SOC further reflects that a 60 percent rating was assigned for chronic fatigue syndrome and fibromyalgia, including tension-type headaches.  As the increase does not represent a full grant of the benefit sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that the record, to include a September 2014 VA treatment record in Virtual VA notes that the Veteran is employed.  As such, the issue of an award of a total disability evaluation based on individual unemployability is not raised.  

In September 2009 statements, while expressing disagreement with how her service-connected chronic fatigue syndrome with fibromyalgia, including tension-type headaches, was rated, the Veteran used the term "CUE" which stands for "clear and unmistakable error" and is a very specific type of claim in the VA system.  It appears the Veteran may be trying to raise a CUE claim with respect to the RO rating decision which assigned the current rating for her service-connected connected chronic fatigue syndrome with fibromyalgia, including tension-type headaches.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ)  As such, the Board has no jurisdiction over the issue and is referring the issue to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a gynecological disorder.  She asserts that she had an irregular menstrual cycle during service and ever since separation.  

A June 1991 referral to the gynecological clinic during service notes her normal periods pattern was two or three times per year.  Probable amenorrhea and rule out hypothalamic syndrome was noted.  A July 1991 record notes a history of irregular periods since adolescence and the impression was anovulation.  

In addition, private treatment records in September 2008 note that polycystic ovarian syndrome was diagnosed a year and a half earlier.  A January 2009 record reflects sporadic menses.  In view of the evidence, VA examination is warranted for an opinion as to the etiology of a gynecological disorder.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

In a March 2013 VA Form 9, the Veteran stated that her chronic fatigue syndrome and fibromyalgia including headaches are worse since the October 2012 VA examination.  Additionally, VA treatment records in September 2014 reflect continued treatment of chronic fatigue syndrome and fibromyalgia.  As such, VA examination is warranted for a determination as to the current severity of her chronic fatigue syndrome and fibromyalgia, including headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA gynecologic examination by an appropriate examiner.  The examiner must review the Veteran's file and conduct all necessary tests. 

The examiner is to render opinions as to the following:

a) Whether a gynecologic disability both: 1) clearly and unmistakably existed prior to service entrance and 2) was clearly and unmistakably not aggravated by service?

Note: the term "clear and unmistakable" means obvious and manifest; it cannot be misinterpreted or misunderstood.  It must be undebatable.  A Veteran's reported history of a disability prior to service is NOT sufficient in and of itself to demonstrate that the disability clearly and unmistakably preexisted service.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

b) If a gynecological disability did not exist prior to service entrance and was not aggravated during service, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any gynecologic disability, to include polycystic ovarian syndrome, commenced during her active military service or is otherwise related to her active military service.  

c) If the examiner is unable to diagnose a gynecological disorder, the examiner is to provide an opinion as to whether the Veteran's gynecologic symptoms are part of her chronic disability manifested by chronic fatigue syndrome with fibromyalgia, including tension-type headaches?  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA chronic fatigue syndrome and fibromyalgia, including headaches, examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

In rendering an opinion as to the severity of the Veteran's chronic fatigue syndrome and fibromyalgia, including headache, the examiner must address whether the Veteran has debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any other development deemed appropriate, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




